Citation Nr: 0402163	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  99-22 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for 
post-traumatic stress disorder, currently evaluated as 
30 percent disabling.  

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




REMAND

On April 23, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran is contending that his 
Hepatitis C is etiologically related to 
blood transfusions he received during 
treatment for his shell fragments wounds 
(SFWs).  The veteran received in-patient 
treatment in service for SFWs from May 
1968 to September 1968.  In May 1968, he 
was treated at the facility at Phu Bai 
and then at Cam Ranh Bay.  From May to 
June of 1968, the veteran was treated at 
the 249th General Hospital in Japan.  On 
June 17, 1968, he was admitted to the 
Naval Hospital in Memphis, TN and he was 
discharged from that hospital on 
September 17, 1968.  Contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and request all 
available clinical records of this 
treatment.  In particular, we need blood 
bank records and operating room reports.  
If no such records can be found, or if 
they have been destroyed, ask for 
specific confirmation of that fact.

2.  Request the following record 
concerning the veteran from the Social 
Security Administration: The 
Individualized Functional Assessment Form 
(IFA) from June 9, 1999 to September 23, 
1999, noted in the List of Exhibits 
associated with the June 2000 
Administrative Law Judge (ALJ) decision 
(Medical Records Exhibit #11, 23 pages).

3.  Ask the appellant to identify all VA 
and non-VA health care providers that 
have treated him for Hepatitis C and any 
psychiatric disorder from June 1997 to 
the present, in particular the 
organization known as Quinco.  Obtain 
records from each health care provider 
the appellant identifies.

4.  Obtain the veteran's medical records 
from the VA Medical Centers in Nashville 
and Murfreesboro for any treatment for 
any psychiatric disorder from December 
2001 to the present, in particular the 
hospitalization of August 2002.  Please 
obtain following types of records: Notes, 
Discharge Summaries, Consults, 
Medications, Procedures, Social Work 
Notes, Problem List and Confirmed 
Diagnoses.

5.  Obtain the veteran's medical records 
from the VA Medical Centers in Nashville 
and Murfreesboro for any treatment for 
hepatitis from June 1997 to the present.  
Please obtain following types of records: 
Notes, Discharge Summaries, Consults, 
Medications, Lab Findings, Procedures, 
Problem List and Confirmed Diagnoses.

6.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination to determine the nature, 
extent and severity of his service-
connected PTSD.  Send the claims folder 
to the examiner for review.  All 
necessary tests should be conducted.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



